Citation Nr: 1600256	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982, and from March 1983 to October 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran's TDIU claim was inferred in the July 2014 Board decision following her requests for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).

In January 2011, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In July 2014, the Board remanded the Veteran's claim for additional development, the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: mood disorder, rated at 50 percent; lumbosacral strain, rated 40 percent; migraines, 30 percent; hepatitis C, rated at 10 percent; right foot bunion, 10 percent; left foot bunion, 10 percent; and pes planus, 10 percent.  Her combined rating is 90 percent. 
 
 2.  The Veteran meets the schedular requirements for a TDIU, but her service-connected disabilities do not preclude her from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337(3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of a TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.

In February 2015, VA requested that the Veteran submit VA Form 21-8940 regarding her TDIU claim.  To date, she has not submitted this document.  The Board notes that VA Form 21-8940 is not required to render a decision concerning whether or not to assign a TDIU evaluation.  See Training Letter 10-07 (September. 14, 2010).  As such, the Board will proceed with the evidence of record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations related to her psychiatric disorder, feet, back, and headaches.  The examiners considered the Veteran's complaints, post-service treatment records, and results of the physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's liver disorder, migraines, back disorder, feet, and mood disorder did not prevent her from obtaining and maintaining substantially gainful employment.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

Factual Background and Analysis

The Veteran contends that her service-connected disabilities cause her to be unemployable.  

The Veteran's service-connected disabilities include: mood disorder, rated at 50 percent; lumbosacral strain, rated 40 percent; migraines, 30 percent; hepatitis C, rated at 10 percent; right foot bunion, 10 percent; left foot bunion, 10 percent; and pes planus, 10 percent.   Her combined rating is 90 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

A review of the treatment records shows that the Veteran retired after 24 years as an RN.  The treatment notes, however, show that the Veteran reported varying last work dates.  Her last-worked dates included 1998, 2003, and 2009.  Again, the Veteran declined to submit VA Form 21-8940, which would have included her exact dates of employment.  

In a January 2009 VA treatment report, the clinician indicated that the Veteran was not currently employed, but she was going to school for health administration.  

In a May 2009 statement from a Vocational Rehabilitation specialist, she indicated that the Veteran would not be able to attend school and work part-time while undergoing Inferon treatment.  The specialist indicated that she could resume working when she is not on Inferon therapy.  

In a June 2009 VA treatment note, the Veteran had reported working part-time as a thrift store clerk.  According to a July 2009 VA treatment note, the Veteran had reported being unable to work due to her hepatitis C.  She indicated that she was off on sick leave for the past six weeks.  But, in an August 2009 VA treatment note, the Veteran reported left hand pain.  She wondered if she may have hurt it at work.  

During the July 2009 VA psychiatric examination, the Veteran reported a work history including as a LPN and administrative secretary.  She denied any current employment and worried about finances.  The examiner provided no opinion about her employability.  

In a January 2010 examination report, the Veteran was noted to be unemployed.  The examiner noted that the Veteran was currently a business student and she was attending school on and off.  

In a June 2011 statement in support of claim, the Veteran reported that she has been unable to stand or work since 2009 due to her foot, back, and hepatitis symptoms.  She indicated that she is no longer a student because she was unable to attend on-campus programs.   

During an August 2011 VA examination, the Veteran reported that she was not retired and not currently working because she had returned to the U.S. to care for her mother.  Prior to that time, she work overseas for DoD, but had not worked for the last 5 to 10 years.  The examiner opined that the Veteran's back disorder would prevent her from performing physical employment, but could perform sedentary employment.  The examiner also opined that the Veteran's hepatitis C would not prevent her from employment.  He further noted that the Veteran was treated with Inferon in 2007, and for 5 months again in 2009, but it was stopped due to side effects.  She denied any current medication for treatment for her hepatitis C.  The VA examiner also opined that the Veteran's migraines caused increased absenteeism at work.    

In a July 2013 statement to VA, the Veteran indicated that she was behind on some financial obligations because she has not yet been paid for her work study salary.  

During a January 2014 VA examination, the examiner opined that the Veteran's liver disorder did not impact her ability to work or affect any gainful employment.  The examiner opined that although the Veteran's back disorder would limit employment with duties of a physical nature, it would not affect any employment of a sedentary nature.  The examiner attributed more of her back symptoms to her non-service connected fibromyalgia.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with her education and occupational experience due to her service-connected disabilities. 

Although the Veteran did not submit her employment history via VA Form-8940, the evidence of record indicates the Veteran has held numerous jobs since service.  The VA treatment records show that the Veteran returned from Germany to care for her mother, and not due to his service-connected disabilities as she contends.  Further, the Veteran has at the very least pursued another degree related to health administration (on and off)-even if she has not sought employment in that field.  Although the Veteran has contended that she has been unable to obtain employment due to her service-connected disabilities, and the evidence of record does not show that she has attempted to obtain such employment.  There is, however, evidence that she is participating in a work study program while going to school.  See the Veteran's 2013 statement to VA.  

The Veteran is certainly competent to state that her service-connected disabilities interfere with her ability to obtain and maintain employment.  She has reported this both in statements to VA as well as to VA treating clinicians.  The Board has also considered that she was a registered nurse for 24 years, and therefore, has a higher level of medical knowledge.  The evidence of record shows that she has been in school or pursuing school on and off.  The Board assigns her statements less probative weight that then the VA examination reports finding that the Veteran is employable in sedentary employment.  In other words, the findings of the VA examiners outweigh the Veteran's lay statements to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the evidence shows that the Veteran has had periods of being unemployed following return from overseas to take care of her mother, during schooling, and due to hand pain.  These periods have not been clinically attributed to her service-connected disorders, nor has any medical professional opined that her service-connected disorder alone impact her ability to work.  She has participated in Vocational Rehabilitation, schooling, and work-study associated with her schooling.  In fact, the recent VA examiners have opined that she would be able to perform sedentary employment and at least as recent as 2013, the Veteran herself reported participating in a work-study program.  

Although the May 2009 Vocational Rehabilitation specialist opined that the Veteran should not work part-time while undergoing Inferon treatment, she did not provide a rationale for this opinion.  Among the factors for assessing the probative value of a medical opinion is the examiner's thoroughness and the detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The VA examiners indicated that the Veteran's service-connected back disorder would prevent physical employment, the liver disorder would not impact employability, and her headaches would cause increased absenteeism.  There is evidence that her non-service connected fibromyalgia impact her employability.  The great weight of the evidence shows that the Veteran is not unemployable due to her service-connected disorders.  

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on her employability.  However, the combined 90 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from her disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


